1

2

3

4

5

6

7

8
                       UNITED STATES DISTRICT COURT
9                     WESTERN DISTRICT OF WASHINGTON
10                              AT SEATTLE
11   JUDY YEE, an individual,                  Case No.: C19-203 RSM
12
                Plaintiff,                     ORDER RE JOINT STIPULATION
13                                             TO CONTINUE DISCOVERY CUT-
14              vs.                            OFF, TRIAL AND ALL REMAINING
                                               PRE-TRIAL DEADLINES
15   VERIZON NEW YORK, INC., a
     California Corporation, and VERIZON
16   WIRELESS SERVICES, LLC, d/b/a
     VERIZON WIRELESS, a Delaware
17   Limited Liability Company, EQUIFAX
     INFORMATION SERVICES, LLC, a
18   Georgia Limited Liability Company,
     EXPERIAN INFORMATION
19   SOLUTIONS, INC., an Ohio
     Corporation,
20

21
                             Defendants.
22

23

24

25

26   ORDER RE JOINT STIPULATION TO         1
     CONTINUE DISCOVERY CUT-OFF, TRIAL
     AND ALL REMAINING PRE-TRIAL
     DEADLINES
1
           The Court, having reviewed the JOINT STIPULATION TO CONTINUE
2
     DISCOVERY CUT-OFF, TRIAL AND ALL REMAINING PRE-TRIAL
3
     DEADLINES (the “Stipulation”) and finding that good cause appears therefor,
4
     approves the Stipulation and orders as follows:
5
           The discovery cutoff, trial and all remaining pre-trial deadlines are
6
     continued, as follows:
7

8
                         Matter                            Current        Proposed
9
                                                           Deadline       Deadline
10     Deadline for filing motions related to
                                                        Nov. 8, 2019   Jan. 7, 2020
       discovery. Any such motions shall be noted
11
       for consideration pursuant to LCR 7(d)(3)
12

13     Discovery completed by
                                                        Dec. 9, 2019   Feb. 7, 2020
14
       All dispositive motions must be filed by
15                                                      Jan. 7, 2020   Mar. 7, 2020
       and noted on the motion calendar no later
16     than the fourth Friday thereafter (see LCR
       7(d))
17

18     Mediation per LCR 39.1(c)(3), if requested
                                                  Feb. 21, 2020        Apr. 21, 2020
19
       by the parties, held no later than

20
       All motions in limine must be filed by and
21                                                      Mar. 9, 2020   May 8, 2020
       noted on the motion calendar no later than
22     the THIRD Friday thereafter

23
       Agreed pretrial order due
24                                                      Mar. 5, 2020   May 25, 2020
25

26   ORDER RE JOINT STIPULATION TO                  2
     CONTINUE DISCOVERY CUT-OFF, TRIAL
     AND ALL REMAINING PRE-TRIAL
     DEADLINES
1
                        Matter                             Current        Proposed
2
                                                           Deadline       Deadline
3     Trial briefs, proposed voir dire questions,
                                                        Apr. 1, 2020   June 1, 2020
4     jury instructions, neutral statement of the
      case, and trial exhibits due
5

6     Jury trial date
                                                        Apr. 6, 2020   June 8, 2020
7

8

9         IT IS SO ORDERED this 25th day of October 2019.
10

11                                           A
                                             RICARDO S. MARTINEZ
12                                           CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26   ORDER RE JOINT STIPULATION TO                  3
     CONTINUE DISCOVERY CUT-OFF, TRIAL
     AND ALL REMAINING PRE-TRIAL
     DEADLINES
